DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 03/28/2022. In virtue of this communication, claim 1 has been amended, claims 2 – 20 have been newly added. Claims 1 – 20 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 20 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, VRZIC et al. (2016/0353465) is the closest prior art to the application invention, which discloses a method and an apparatus in a mobile network comprising a radio access network and a core network, the core network comprising a plurality of network slices (Fig. 2A, showing a core network with a plurality of slices). 
VRZIC in Fig.1 – Fig.5 shows receiving an Attach REQUEST from a mobile unit that includes the identification of a network slice and identification of the mobile unit (see also [0063], [0065], [0085]). The Attach request is forwarded to a network management function (mobility management Entity, MME) associated with the network slice identified in the Attachment request where it is subsequently authenticated, and the UE is subsequently provided service (see [0074] - [0078], [0080]).  VRZIC also indicates that the management function, i.e. MME may be part of the network slice that receives the attachment request (see [0118]).  Accordingly, VRZIC appears to show a functions similar to claims 1 and 11, e.g. “receiving, at a network slice, an attach request from a mobile unit, wherein the attach request comprises a user equipment ("UE") identifier of the mobile unit that identifies a primary network slice serving the mobile unit; authenticating the mobile unit via the primary network slice.”  For example, in the sections of VRZIC discussed above the attached request identifies the network slice the mobile is attached to (which could be interpreted as the primary network slice). 
However, if the interpretation of the first slice receiving the attach request being the primary slice is taken, VRZIC expressly discloses the attach request is forwarded to another network slice for authentication. The context of claims 1 and 11 requires that a network slice receive an attach request, the attach request identifies another network slice, i.e. a primary network slice to authenticate the UE.  Accordingly, if the above interpretation is taken, VRZIC teaches the opposite, i.e. the network slice identified in the attach request is the slice the mobile is currently attach to and the slice which is then forwarded to for authentication is some other unidentified network slice for the authentication. Additionally, claims 1 and 11 require “receiving, from the primary network slice, a mobility management request for the mobile unit; and sending a mobility management response to the primary network slice without sending the mobility management response to the mobile unit,” that is not shown by VRZIC. For example, VRZIC expressly recites that after a mobility management request, a response is sent to the UE (see [0087]).
Li et al. (2017/0079059) discloses a method and an apparatus in a mobile network comprising a radio access network and a core network, the core network comprising a plurality of network slices (see Fig. 27 – Fig. 30 showing a core network with a plurality of slices, performing mobility management functions). Li discloses receiving an access request, at a network slice and subsequently turning on an off network slices based upon quality of service requirements as the mobile moves through the network (see Li, [0234] - [0239]).  Li also discloses deciding if the request, i.e. attachment is accepted (see Li, [0241]). However, Li is silent on the contents of the request containing the identification of the mobile that identifies the slice forwarded for authentication.   
Thus, the prior art of record fails to disclose singly or in combination to render obvious that receiving, at a network slice, an attach request from a mobile unit, wherein the attach request comprises a user equipment ("UE") identifier of the mobile unit that identifies a primary network slice serving the mobile unit; authenticating the mobile unit via the primary network slice; providing service to the mobile unit for at least one service type; receiving, from the primary network slice, a mobility management request for the mobile unit; and sending a mobility management response to the primary network slice without sending the mobility management response to the mobile unit, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims 1 and 11 are allowed.
	Claims 2 – 10 and 12 – 20 depend from allowable base claims 1 and 11 respectively; therefore, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645